                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

KIMBERLY T. JONES,                             )
                                               )
      Plaintiff,                               )
                                               )
      v.                                       )      Case No.
                                               )
THE CBE GROUP, INC,                            )
                                               )
      Defendant.                               )

                                PLAINTIFF’S COMPLAINT

      Plaintiff, KIMBERLY T. JONES (“Plaintiff”), through her attorneys, Molner Law Group,

LLC, alleges the following against Defendant, THE CBE GROUP, INC. (“Defendant”):

                                       INTRODUCTION

      1. Count I of Plaintiff’s Complaint is based on the Fair Debt Collection Practices Act

           (“FDCPA”), 15 U.S.C. § 1692, et seq.

      2. Count II of Plaintiff’s Complaint is based on the tort of Invasion of Privacy by

           Intrusion upon Seclusion.

                               JURISDICTION AND VENUE

      3. This court has jurisdiction under 28 U.S.C. §§ 1331, 1337, 1367, and 15 U.S.C. § 1692k

           (FDCPA).

      4. Jurisdiction of this court arises pursuant to 15 U.S.C. § 1692k(d), which states that

           such actions may be brought and heard before “any appropriate United States district

           court without regard to the amount in controversy.”




                                               1



           Case 4:20-cv-00173-FJG Document 1 Filed 03/09/20 Page 1 of 6
5. This court has supplemental jurisdiction over the state claim alleged herein pursuant

   to 28 U.S.C. § 1367 as it is “so related to claims in the action within such original

   jurisdiction that they form part of the same case or controversy.”

6. Venue and personal jurisdiction in this District are proper because Defendant does or

   transacts business within this District, and a material portion of the events at issue

   occurred in this District.

                                      PARTIES

7. Plaintiff is a natural person residing in Kansas City, Johnson County, State of Missouri.

8. Plaintiff is a consumer as that term is defined by 15 U.S.C. § 1692a(3).

9. Plaintiff allegedly owes a debt as that term is defined by 15 U.S.C. § 1692a(5).

10. Defendant is a debt collector as that term is defined by 15 U.S.C. § 1692a(6).

11. Within the last year, Defendant attempted to collect a consumer debt from Plaintiff.

12. Defendant is an Iowa business corporation and national collection agency based in the

   City of Cedar Falls, Black Hawk County, State of Iowa.

13. Defendant is a business entity engaged in the collection of debt within the State of

   Missouri.

14. The principal purpose of Defendant’s business is the collection of debts allegedly owed

   to third parties.

15. Defendant regularly collects, or attempts to collect, debts allegedly owed to third

   parties.

16. During the course of its attempts to collect debts allegedly owed to third parties,

   Defendant sends to alleged debtors bills, statements, and/or other correspondence, via

   the mail and/or electronic mail, and initiates contact with alleged debtors via various

                                         2



   Case 4:20-cv-00173-FJG Document 1 Filed 03/09/20 Page 2 of 6
   means of telecommunication, such as by telephone and facsimile.

17. Defendant acted through its agents, employees, officers, members, directors, heirs,

   successors, assigns, principals, trustees, sureties, subrogees, representatives, and

   insurers.

                          FACTUAL ALLEGATIONS

18. Defendant is attempting to collect a consumer debt from Plaintiff, allegedly owed by

   Plaintiff.

19. Plaintiff’s alleged debt owed arises from transactions for personal, family, or

   household purposes.

20. In or around November 2019, Defendant began inundating Plaintiff with collection

   calls in an attempt to collect the alleged debt.

21. Defendant calls Plaintiff on her cellular telephone at 816-225-1767 in an attempt to

   collect the alleged debt.

22. Defendant calls Plaintiff from several numbers, including 816-203-4253, which is one

   of Defendant’s many telephone numbers.

23. On or about January 7, 2020, Plaintiff returned one of Defendant’s calls and told

   Defendant to stop calling Plaintiff.

24. Despite Plaintiff’s request to Defendant to stop calling Plaintiff, Defendant continues

   to call Plaintiff unabated.

25. The natural consequences of Defendant’s actions was to unjustly condemn and vilify

   Plaintiff for her non-payment of the debt Plaintiff allegedly owed.

26. The natural consequences of Defendant’s actions was to produce an unpleasant and/or

   hostile situation between Defendant and Plaintiff.

                                          3



   Case 4:20-cv-00173-FJG Document 1 Filed 03/09/20 Page 3 of 6
  27. The natural consequences of Defendant’s collectors’ actions was to cause Plaintiff

     mental distress.

  28. Defendant calls Plaintiff at an annoying and harassing rate.

                         COUNT I
DEFENDANT VIOLATED THE FAIR DEBT COLLECTION PRACTICES ACT

  29. Defendant violated the FDCPA based on the following:

         a. Defendant violated § 1692d of the FDCPA by engaging in conduct that the

             natural consequence of which was to harass, oppress, and abuse in connection

             with the collection of an alleged debt when Defendant called Plaintiff at an

             annoying and harassing rate and then continued to do so even after Plaintiff

             requested that Defendant stop calling her;

         b. Defendant violated § 1692d(5) of the FDCPA by causing a telephone to ring

             or engaging any person in telephone conversation repeatedly or continuously

             with intent to annoy, abuse, or harass any person at the called number when

             Defendant called Plaintiff at an annoying and harassing rate and then continued

             to do so even after Plaintiff requested that Defendant stop calling her;

         c. Defendant violated § 1692e of the FDCPA by its use of any false, deceptive,

             or misleading representation or means in connection with the collection of any

             debt when Defendant created the false impression on Plaintiff that Defendant

             was permitted by law to continue to call Plaintiff with impunity despite

             Defendant being told to stop calling Plaintiff;

         d. Defendant violated § 1692e(10) of the FDCPA by its use of any false,

             deceptive, or misleading representation or means in connection with the

             collection of any debt when Defendant created the false impression on Plaintiff
                                           4



     Case 4:20-cv-00173-FJG Document 1 Filed 03/09/20 Page 4 of 6
                    that Defendant was permitted by law to continue to call Plaintiff with impunity

                    despite Defendant being told to stop calling Plaintiff; and

             e. Defendant violated § 1692f of the FDCPA by its use of unfair or

                    unconscionable means to collect or attempt to collect any debt when Defendant

                    engaged in all of the foregoing misconduct.

      WHEREFORE, Plaintiff, KIMBERLY T. JONES, respectfully requests judgment be

entered against Defendant, THE CBE GROUP, INC., for the following:

      30. Statutory damages of $1,000.00 pursuant to the Fair Debt Collection Practices Act, 15

          U.S.C. § 1692k.

      31. Costs and reasonable attorneys’ fees pursuant to the Fair Debt Collection Practices

          Act, 15 U.S.C. § 1692k.

      32. Any other relief that this Honorable Court deems appropriate.

                                COUNT II
            INVASION OF PRIVACY BY INTRUSION UPON SECLUSION

      33. Plaintiff repeats and re-alleges paragraphs 1-28 of Plaintiff’s Complaint as the

          allegations in Count II of Plaintiff’s Complaint.

      34. Defendant       intentionally   interfered,   physically    or   otherwise,   with   the

          solitude, seclusion, and or private concerns or affairs of the Plaintiff.

      35. Defendant intentionally caused harm to the Plaintiff’s emotional well-being by

          engaging in highly offensive conduct in the course of collecting a debt, as described

          herein.

      36. Plaintiff has a reasonable expectation of privacy in Plaintiff's solitude, seclusion, and

          or private concerns or affairs.

      37. The intrusion by Defendant occurred in a way that would be highly offensive to a
                                                  5



         Case 4:20-cv-00173-FJG Document 1 Filed 03/09/20 Page 5 of 6
          reasonable person in that position.

      38. As a result of such invasions of privacy, Plaintiff is entitled to actual damages in an

          amount to be determined at trial from Defendant.

      WHEREFORE, Plaintiff, KIMBERLY T. JONES, respectfully requests judgment be

entered against Defendant, THE CBE GROUP, INC., for the following:

      a. Plaintiff is entitled to and seeks actual damages; and

      b. Any other relief that this Honorable Court deems appropriate.


                                                    RESPECTFULLY SUBMITTED,


March 9, 2020                               By: /s/ Mark D. Molner
                                                  Mark D. Molner, Esq. (SBN 62189)
                                                  MOLNER LAW GROUP, LLC
                                                  300 E. 39th Street, Suite #1G
                                                  Kansas City, MO 64111
                                                  T (816) 281-8549
                                                  F (816) 817-1473
                                                  mark@molnerlaw.com




                                                6



         Case 4:20-cv-00173-FJG Document 1 Filed 03/09/20 Page 6 of 6
